Citation Nr: 9915577	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  97-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a carcinoid tumor 
of the stomach as secondary to exposure to herbicide agents.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
February 1972.  This appeal arises from an April 1997 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which denied service connection for a carcinoid tumor of 
the stomach as secondary to exposure to herbicide agents.  
This appeal also stems from a July 1997 rating action that 
denied service connection for PTSD.  The Board of Veterans' 
Appeals (Board) notes that the veteran indicated in his 
November 1997 substantive appeal that he wished to appear for 
a personal hearing before the RO.  However, the veteran 
subsequently withdrew this request in a statement dated in 
April 1998.


FINDINGS OF FACT

1.  The veteran had active military service in Vietnam during 
the Vietnam era.

2.  There is evidence that the veteran was diagnosed and 
treated for a carcinoid tumor of the stomach, during the 
1990s.  

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.

4.  There is no competent medical evidence linking the 
veteran's carcinoid tumor of the stomach with his alleged 
exposure to herbicide agents used in Vietnam.

5.  The veteran's claim for service connection for a 
carcinoid tumor of the stomach as secondary to exposure to 
herbicide agents is not plausible.

6.  In February 1995, the RO denied service connection for 
PTSD based on a finding that the evidence of record did not 
show that the veteran had been diagnosed as having PTSD.  

7.  The veteran did not timely appeal that determination, and 
it became final.

8.  The evidence received since the RO's February 1995 
decision shows that the veteran has been diagnosed as having 
PTSD.

9.  The claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection of a 
carcinoid tumor of the stomach as secondary to exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The February 1995 decision of the RO that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302 (1998).

3.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD; that 
claim is well-grounded.  38 U.S.C.A. §§ 5107,  5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's enlistment and discharge examinations indicated 
that his abdomen, viscera, and psychiatric condition were 
normal.  Service medical records contain no references to 
complaints or findings of a carcinoid tumor of the stomach 
and/or psychiatric disorder.  At separation the veteran 
denied nervous trouble, depression or excessive worry.  The 
veteran's Form DD-214 (Report of Discharge or Transfer) 
indicated that the veteran served in the Republic of Vietnam 
during the Vietnam era.  Service records contain no 
indication that the veteran received any combat awards or 
decorations.  

In April 1976, the veteran filed a claim for service 
connection for a nervous condition.  The claim was denied in 
a May 1976 rating action.

The veteran filed a claim for service connection for multiple 
conditions including PTSD in September 1994.

In a statement received later that month, the veteran 
indicated that he served in Vietnam from February 1970 to 
December 1970 with Company C of the 589th Engineer Brigade.  
He recalled an incident that occurred during the summer of 
1970.  He said he was transporting supplies and soldiers from 
Song Fa to Phang Rang Air Force Base (AFB) when he came 
across a roadblock.  He stated that a Vietnamese flag was 
flying from the top of a stake, and that a friend of his was 
killed by a bomb blast when he attempted to take the flag as 
a souvenir.  He speculated that the flag had been rigged as a 
booby trap.  He said he watched the man die.  While he could 
not remember his friend's name, the veteran stated that the 
soldier was a black PFC who was on his way home to 
Philadelphia, Pennsylvania.

Medical records from the Charleston VA Medical Center (VAMC) 
dated from December 1988 to September 1994 and Percy A. 
George, M.D., dated from August 1984 to May 1994 were 
associated with the claims folder.  Those records show that 
the veteran received evaluations and treatment for, but not 
limited to, major depression, an adjustment disorder, and 
severe recurrent low back pain.  During VA hospitalizations 
in late 1988 and early 1989, it was noted that the veteran 
had a history of depression dating back 2 years, following 
the onset of disability secondary to a back injury.  There 
were no findings pertaining to PTSD or stomach cancer in any 
of the above records.

By a rating action dated in February 1995, service connection 
for PTSD was denied.  The RO determined that the evidence of 
record did not show that the veteran had been diagnosed as 
having PTSD.  The veteran was advised of this decision and 
his appellate rights in a letter sent to him later that 
month.

In February 1997, the veteran filed a claim for service 
connection for cancer of the stomach due to exposure to Agent 
Orange.  He indicated he was scheduled to undergo surgery at 
the Charleston VAMC.

Medical records from the Charleston VAMC dated from January 
1996 to March 1997 reveal, in pertinent part, that the 
veteran was treated for a carcinoid tumor of the stomach.  
Significantly, the veteran was seen in April 1996 for 
complaints of a right upper quadrant subcutaneous mass that 
was painful to pressure.  In May 1996, he reported that he 
had lost over 40 pounds in the last year.  He endorsed a 
decreased appetite.  An ultrasound indicated that the mass 
was consistent with a lipoma.  Despite having the lipoma 
removed, the veteran continued to complain of pain in the 
right upper quadrant and weight loss.  A report of a January 
1997 upper gastrointestinal endoscopy showed a small polyp on 
the fundus of the stomach.  According to a January 1997 
biopsy report, the polyp was identified as a carcinoid tumor.  
The tumor was removed as part of partial gastrectomy 
performed in February 1997.  There were no findings 
pertaining to the etiology of the tumor.

Service connection for a carcinoid tumor of the stomach as 
secondary to exposure to herbicide agents was denied in April 
1997.  The RO held that the veteran's stomach carcinoma was 
not among the list of diseases that were presumed to be 
associated with exposure to herbicide agents to include Agent 
Orange.  Moreover, the RO found that there was no evidence 
establishing that the veteran's gastric carcinoid tumor was 
related to exposure to herbicide agents used in Vietnam.  

In a statement received in April 1997, the veteran requested 
that the RO reopen his claim for service connection for PTSD.  
He stated that he was receiving treatment for PTSD through 
the Charleston VAMC.

Medical records from the Charleston VAMC dated from March 
1997 to June 1997 were associated with the claims folder.  
Those records show that the veteran was followed for his 
status post partial gastrectomy and complaints of a 
psychiatric disorder.  Of note, a March 1997 intake report 
from the mental health clinic indicated that the veteran was 
experiencing increased depression and nervousness.  He said 
he worked as a heavy equipment operator while serving in 
Vietnam.  He said he witnessed killings and participated in 
combat.  He described his mood as depressed and irritable.  
He endorsed flashbacks, nightmares, and intrusive memories of 
Vietnam.  Following a mental status examination, the 
diagnosis was depression and rule out PTSD.

The veteran was referred for a PTSD evaluation in June 1997.  
He endorsed flashbacks and avoidance behavior related to his 
military service in Vietnam.  He stated that he saw a close 
friend get blown up and killed by a "booby trapped VC 
flag."  He said he witnessed a truck being blown up by a 
land mine.  He remarked that his truck would have run over 
the mine if it were not for the fact that the other truck 
passed him.  The veteran also indicated that he witnessed the 
"mistreatment" of many Vietnamese citizens.  Following a 
review psychological tests and mental status examination, the 
veteran was diagnosed as having PTSD and recurrent major 
depression.

By a rating action dated in July 1997, service connection for 
PTSD was denied.  The RO determined that the veteran had 
failed to submit evidence of a verifiable inservice stressor.  

The veteran filed a substantive appeal in January 1998.  He 
stated he worked as a combat engineer during his service in 
Vietnam.  He asserted that he was fired upon by snipers on 
numerous occasions, and that he saw a "buddy" get killed by 
a land mine.  He said he feared for his life when his 
compound was attacked at night.  He added that he witnessed 
the deaths of "Vietcong."

In March 1998, the veteran submitted statements from a 
friends and family members to support his claim for service 
connection for PTSD.  In essence, those individuals indicated 
that the veteran suffered from flashbacks and nightmares 
related to his service in Vietnam.  No additional details 
were provided regarding the veteran's alleged inservice 
stressors.

In May 1998, the RO determined that the veteran had failed to 
submit new and material evidence to reopen his claim for 
service connection for PTSD.  The RO stated that the issue of 
service connection for PTSD had been previously denied on
 the basis that the veteran had failed to submit evidence of 
a verifiable inservice stressor.  The RO found that the 
statements submitted by the veteran in March 1997 did not 
provide any evidence of the needed stressor.

II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) (1998) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(1998).  [Emphasis 
added.]

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1998).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(1998) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; prostate cancer, 
subacute and acute peripheral neuropathy, porphyria cutanea 
tarda; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1998).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  However, where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the Vietnam era.  Therefore, he is entitled to a presumption 
of exposure to herbicide agents, if he has a disease listed 
at 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, No. 97-1831 (U.S. Vet. App. 
Feb. 8, 1999) ("neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)").  The 
medical record indicates that the veteran has been diagnosed 
as having a carcinoid tumor of the stomach.  Cancer of the 
stomach is not listed in the governing regulation.  Further, 
the Secretary of the VA formally announced in the Federal 
Register, on August 8, 1996, that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
was not warranted for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  
61 Fed.Reg. 41442-41449 (August 8, 1996).  Accordingly, under 
the law, the veteran is not entitled to a presumption that 
his diagnosed carcinoid tumor of the stomach is etiologically 
related to exposure to herbicide agents used in Vietnam.  
Moreover, because the veteran does not have one of the 
diseases listed in the above regulation, even the presumption 
of exposure to Agent Orange or other herbicide is not 
available to him.  Without the benefit of presumptive service 
connection, he is obligated to submit an otherwise well-
grounded claim.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The Board notes the VA Adjudication Procedure Manual, Manual 
M21-1, Part VI, Paragraph 7.20(b) contains a more liberal 
interpretation of the presumption of exposure to herbicide 
agents than appears in the regulations above.  Specifically, 
Paragraph 7.20(b) provides that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to herbicide agents."  Without deciding 
whether this is a more liberal substantive rule so as to 
entitle the veteran to the presumption of exposure to 
herbicide agents, the Board notes that there is no medical 
evidence of record suggesting a connection between Agent 
Orange exposure and the veteran's diagnosed carcinoid tumor 
of the stomach.  The veteran is not a medical expert and, for 
that reason, he is not competent to express an authoritative 
opinion regarding any medical causation or diagnosis of his 
condition.  See Espiritu.  Accordingly, it is unnecessary to 
determine whether the veteran is entitled to a presumption of 
exposure to herbicide agents as provided for in VA 
Adjudication Procedure Manual, Manual M21-1, Part VI, 
Paragraph 7.20(b), or whether there is factual evidence of 
such exposure during his military service.

B.  New and Material

The veteran's claim for service connection for PTSD was 
finally denied in February 1995, and he was notified of this 
denial at his address of record.  The notification was not 
returned as undeliverable.  A determination on a claim by the 
agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105 (c) 
(West 1991).  The veteran having failed to take any action 
with respect to the February 1995 denial of his claim, the 
decision became final a year after mailing of notification to 
him of the decision.  38 C.F.R. §§  3.104, 20.302. (1998).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is "new and material."  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
affirmed this standard.  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that to reopen a previously and finally disallowed claim 
there must be "new and material evidence presented or 
secured" since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.  

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Further, 
service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
in-service stressor.  38 C.F.R. § 3.304(f) (1998); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, while the RO appears to have considered the veteran's 
claim for service connection for PTSD on a de novo basis, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  In this regard, 
using the guidelines noted above, the Board finds that new 
and material evidence has been presented.  Hence, the claim 
concerning service connection for PTSD may be reopened.  

The specified basis for the RO's denial in February 1995 was 
that the evidence of record did not show that the veteran had 
been diagnosed as having PTSD.  The additional evidence 
submitted, specifically the June 1997 examination report from 
the Charleston VAMC, indicates that the veteran has now been 
diagnosed as having PTSD.  Moreover, the examiner appears to 
have attributed the PTSD to the veteran's claimed stressors.  
This evidence is new and material because it establishes that 
the veteran has a current diagnosis of PTSD.  Accordingly, 
the new evidence is not merely cumulative of other evidence 
of record, and must be considered in order to fairly decide 
the merits of the veteran's claim.  In addition, it 
establishes a well-grounded claim.


ORDER

Entitlement to service connection for a carcinoid tumor of 
the stomach as secondary to exposure to herbicide agents is 
denied.

The claim of service connection for PTSD is reopened and the 
claim therefor is determined to be well-grounded.


REMAND

Although the appellant's claim for service connection for 
PTSD is reopened, the Board has determined that additional 
development is necessary before a decision on the merits can 
be made.

As referenced above, a claim for service connection for PTSD 
requires (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. 3.304(f).  If the 
claimed stressor is not combat related, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  On the other hand, if the veteran did engage in 
combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the VA finds by clear and convincing evidence that 
a particular asserted stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his own sworn testimony that 
he had engaged in combat; the fact that it was reported that 
he was involved in a battle or campaign (the Court has held 
that this may be a relevant consideration); and the 
application of the benefit-of-the-doubt rule.  Thereafter, a 
direct finding must be made as to combat status.  See Gaines 
v. West, 11 Vet. App. 353 (1998).

If it is not determined that the veteran was involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See also Cohen v. Brown.

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam. He indicates that he participated in 
combat and witnessed killings.  He also reports he was fired 
upon by snipers, and that his compound was attacked by the 
Vietcong.  Finally, the veteran recalls an incident when a 
friend was killed right before his eyes.  During the summer 
of 1970, he said he was transporting supplies and soldiers 
from Song Fa to Phang Rang AFB when he came across a 
roadblock.  He stated that a friend of his was killed by a 
booby-trapped Vietnamese flag.  While he could not remember 
his friend's name, the veteran stated that the soldier was a 
black PFC from Philadelphia, Pennsylvania who was being 
shipped back home.

Copies of the veteran's personnel records indicate that he 
arrived in Vietnam on February 9, 1970, and was assigned to C 
Company, 589th Engineer Battalion (const), as a carpenter and 
mason.  He appears to have been transferred back to the 
United States in February 1971.

When examined by VA in March 1997, the veteran reported 
having increased depression and nervousness.  He endorsed 
flashbacks, nightmares, and intrusive memories of Vietnam.  
He reported that he had participated in combat and witnessed 
killings.  Following a mental status examination, the veteran 
was diagnosed as having PTSD.

To properly evaluate the veteran's claim, the Board finds 
that an attempt to verify the veteran's claimed stressors is 
warranted.  The RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to assist in 
verifying the veteran's alleged stressors.  The Board 
acknowledges that some of the ambiguities in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for attempting to 
provide or obtain the material.  Murphy V. Derwinski, 1 Vet. 
App. 78, 82 (1990).

Thus, in light of the need to verify whether the veteran 
served in combat, whether his stressors can be verified (that 
is, if combat status is not established), and whether any 
verified or combat stressors are the cause of any PTSD, it is 
the decision of the Board that the case be REMANDED to the RO 
for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, exact location, and 
circumstances of the incidents, and the 
names of any individuals involved.  
Particular emphasis should be placed on 
those incidents that the veteran now re-
experiences as alleged stressors.  With 
regard to the sniper attacks and enemy 
attacks on his compound, the following 
information should be supplied:  What 
unit(s) was he assigned to at the time of 
each incident?  Was anyone injured by 
attacks during these attacks?  Was 
counter fire employed?  Was any attack 
known to have been reported?  Under what 
circumstances did the attacks occur?  
Concerning the witnessing of a friend 
being killed by a bomb, the date of the 
incident and the name of the soldier who 
was killed and his unit should be 
identified as should his proximity to the 
incident.  He should also indicate 
whether the incident was reported.  The 
veteran should be advised that this 
information would be useful to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who have treated 
him for his psychiatric problems since 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records not already contained in the 
claims folder from the identified 
treatment sources and associate them with 
the claims folder.  

3.  The RO should obtain the veteran's 
complete outpatient and inpatient 
treatment records from the Charleston 
VAMC and any other known VA facility 
since June 1997.  Once obtained, all 
records which are not already of record 
must be associated with the claims 
folder.

4.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain copies of unit morning 
reports for C Company, 589th Engr 
Battalion (Const) for the periods in 
question.  An attempt should also be made 
to obtain any additional personnel 
records not already contained in the 
claims folder.

5.  The RO should then make a 
determination on whether the veteran 
engaged in combat during his military 
service.  If the answer is in the 
affirmative and his alleged stressors are 
related to such combat, the veteran's lay 
testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

6.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his September 1994 stressor statement 
(and any additional information received 
from the veteran concerning his claimed 
stressors) and make copies of all service 
personnel records.  This information 
should be sent to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
verification of the veteran's putative 
stressors.  

7.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.

8.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a stressor or 
stressors in service, he should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  All tests deemed 
necessary by the examiner must be 
conducted and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  

The psychiatrist should then render an 
opinion as to whether the veteran 
currently suffers from PTSD resulting 
from his military experiences in Vietnam.  
It should be stated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
in Vietnam pursuant to the diagnostic 
criteria set forth in Diagnostic And 
Statistical Manual of Mental Disorders 
(DSM-IV).  If a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor(s) upon which the diagnosis is 
based.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn from the Remand regarding the final disposition of this 
claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

